DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/10/2022.
Claims 1, 3-4, 6-13 and 15-21 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-13, 15-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (JP2004006625 with provided machine English translation) in view of Arnd (DE202012008175).
Addressing claim 1, Osawa discloses a solar module (fig. 1) having a solar module laminate (fig. 8 shows the laminate comprising the solar cells 6, the EVA filler 7, the front sheet 5 and the back sheet 8) which has a front side plate 5, two side edges, a top edge and a bottom edge as solar module laminate edges (fig. 1), and includes a first frame profile 2a that extends in a first extension direction (the vertical direction in fig. 1) and is fixed to at least one of the side edges (fig. 1) and a second frame profile 2b that extends in a second extension direction (the horizontal direction) that is perpendicular to the first extension direction, and that is fixed to the top edge or to the bottom edge of the solar module laminate (fig. 1), each of the first frame profile and the second frame profile being in direct mechanical contact with the front-side plate of the solar module laminate (fig. 1), each of said first frame profile and said second frame profile having, in cross section, an outer edge and a U-shaped receiving portion 2c with an upper limb and a lower limb for receiving one of the solar module laminate edges (it is noted that figs. 1-2 of Osawa only show the receiving portion 2c for the long side frame 2c; however, it is the Examiner’s position that the short side frame 2b of Osawa also has the receiving portion 2c similarly to that of the long side frame based on the disclosure in paragraphs [0024-0025] of Osawa that states the frame member 2, which implicitly includes both the short side frame 2b and the long side frame 2c, is attached to the peripheral part of the solar cell module.  The short side frame 2b is aligned with the short side of the solar cell module and the long side frame 2a is aligned with the long side of the solar cell module.  Paragraph [0026] of Osawa further discloses “forming in the frame member 2”, which is inclusive of both the short side frame member 2b and the long side frame member 2c, the concave part 2c for support the main parts 1 of the solar cell module.  Therefore, Osawa implicitly discloses that the short side frame 2b, or the claimed second frame profile, includes the same U-shaped receiving portion 2c and the outer edge similarly to those of the long side frame 2a, or the claimed first frame profile), wherein the upper limb and the lower limb of the frame profile are completely bonded to the solar module laminate edges (fig. 2 shows the upper and lower limbs are in direct contact with the solar module laminate edges; therefore, the upper and lower limbs are completely bonded to the solar module laminate edges),
	wherein each of the first frame profile 2a and the second frame profile 2b is constructed integrally from a non-extruded metal strip (the first and second frame profiles are made integrally from aluminum as described in paragraph [0024]; the phrase “constructed … from a non-extruded metal strip” is drawn to the process of forming the first and second frame profile that does not structurally differentiate the claimed frame profile from that of the prior art, please see MPEP 2113), a portion of which forms the outer edge of the respective frame profile (please see annotated fig. 2 below), wherein the upper limb is formed as a folded edge of the entire metal strip out of the edge plane (fig. 2); and
	wherein each of the first frame profile 2a and the second frame profile 2b includes only the portion of the metal strip that defines the edge plane, the upper limb extending perpendicularly to the edge plane, a lower portion 2d extending perpendicularly to the edge plane and parallel to the upper limb, and the lower limb extending perpendicularly to the edge plane and parallel to the upper limb and the lower portion,
	and wherein, the portion of the metal strip that defines the edge plane extends from the upper limb to the lower portion and is entirely planar and without additional structure extending transversely to the edge plane (fig. 2).

    PNG
    media_image1.png
    149
    521
    media_image1.png
    Greyscale

	
Osawa is silent regarding the lower limb is comprised of metal supporting portions that are arranged alongside one another in the extension direction and in a manner spaced apart from one another, said metal supporting portions being bent out of the edge plane of the metal of the metal strip in a direction of the upper limb as integral parts of the metal strip so as to form openings in the metal strip in the edge plane below the lower limb only and the openings being defined entirely in the edge plane.

Arnd discloses a frame profile constructed integrally from a strip having the lower limb for supporting the solar module; wherein, the lower limb is comprised of supporting portions 15 that are arranged alongside one another in the extension direction and in a manner spaced apart from one another fig. 8, said metal supporting portions being bent out of the edge plane of the strip in a direction of the upper limb as integral parts of the strip so as to form openings in the strip in the edge plane below the lower limb only (the portions 15 that are bent out of the edge plane of the strip in the direction of the upper limb produce only openings below the lower limb).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the metal strip frame profile of Osawa by replacing the lower limb with the plurality of supporting portions arranged alongside and spaced apart from one another and are formed by being bent out of the edge plane of the strip in the direction of the upper limb as integral parts of the strip so as to form openings in the strip in the edge plane below the lower limb only as disclosed by Arnd because the lower limb formed by the plurality of supporting portions are capable of supporting the lower portion of the solar module laminate as that of Osawa’s lower limb  while providing the added benefit of cost saving since the plurality of supporting portions are made from the edge plane of the frame profile that does not require additional material (Arnd, [0004-0005]).
With regard to the limitation “the openings being defined entirely in the edge plane”, the modified frame profile of Osawa in view of Arnd satisfies the aforementioned limitation for the following reasons.  Arnd does not disclose the limitation “the openings being defined entirely in the edge plane” because the portion immediately under the metal supporting portions of Arnd includes a bent section that disqualifies it as “a plane”.  However, this is not an issue with the frame profile of Osawa since the metal portion immediately underneath the metal supporting portion is a flat surface, which qualifies it as “a plane”; therefore, when the frame profile of Osawa is modified by replacing the lower limb with the plurality of supporting portions that are formed by being bent out of the edge plane of the strip in the direction of the upper limb so as to form openings in the strip in the metal section immediately below the supporting portions as disclosed by Arnd, the resulting openings would be formed entirely in the edge plane or “being defined entirely in the edge plane” as claimed.
Furthermore, in the modified frame profile of Osawa where the lower limb is replaced with a plurality of supporting portions in the manner discussed above, the metal supporting portions would extend perpendicularly to the edge plane and parallel to the upper limb and the lower portion in the same direction that the lower limb extends.
Moreover, the modified frame profile of Osawa in view of Arnd also satisfies the limitation “wherein the portion of the metal strip that defines the edge plane extends from the upper limb to the lower portion and is entirely planar and without additional structure extending transversely to the edge plane” in the portion of the edge plane that does not have the openings correspond to the material used for forming the supporting portions.
With regard to the limitation “each of the first frame profile … is constructed integrally from an non-extruded metal strip”, the limitation does not structurally differentiate the claimed first and second frame profiles from those of Osawa in view of Arnd because the frame profiles disclosed by Osawa and Arnd are made from integrally formed metallic material.  Furthermore, the final forms of the first and second frame profiles according to Osawa in view of Arnd are the same as those of current application regardless whether the frame profiles were constructed by extruded or non-extruded metal strip.  In the modified frame profiles of Osawa in view of Arnd, the extruded frame profiles of Osawa do not need the lower limbs, which saves material, because the lower limbs are replaced with the metal supporting portions formed by punching and bending parts of the edge planes disclosed by Arnd.

Addressing claims 3-4, figs. 5-6 and 8 of Arnd show the frame profiles 12 and 13 having the claimed structures; therefore, the claimed structures would have been obvious to one of ordinary skill in the art when modifying the lower limb of Osawa’s frame profile based on the teaching of Arnd as discussed above.

Addressing claim 8, fig. 1 of Osawa shows the first and second frame profiles are fixed together at a corner of two solar module laminate edges.  Osawa further discloses in paragraph [0024] that the two frame profiles are connected via screw connection.  Therefore, Osawa implicitly discloses the claimed limitation.

Addressing claims 9-10, fig. 2 of Osawa shows the frame profile 21 extends integrally along the top edge, the bottom edge and along at least one of the two side edges of the solar module laminate.

Addressing claim 11, Arnd discloses in the supporting portions extend rectilinearly from the edge plane to a respective terminal end of the metal supporting portion; therefore, in the modified solar module of Osawa in view of Arnd, the metal supporting portions of the lower limb extend rectilinearly from the edge plane to a respective terminal end of the metal supporting portion as claimed.

Addressing claims 12-13, please see the rejection of claims 1 and 11 for the limitations of current claim that are recited in claim 1 and 11; furthermore, Arnd discloses in fig. 8 the supporting portions being bent out from the edge plane of the strip to the upper limb as integral parts of the strip such that the upper limb, the edge plane, and the lower limb are connected continuously and physically.  Therefore, in the modified solar module of Osawa where the lower limb is replaced by the plurality of supporting portions disclosed by Arnd, the modified frame profile also includes the supporting portions being bent out from the edge plane of the strip to the upper limb as integral parts of the strip such that the upper limb, the edge plane, and the lower limb are connected continuously and physically.  Furthermore, the opening formed by bending the supporting portions are situated below the lower limb only as addressed above in the rejection of claim 1.

Addressing claims 15-16, figs. 5-6 and 8 of Arnd show the frame profiles 12 and 13 having the claimed structures; therefore, the claimed structures would have been obvious to one of ordinary skill in the art when modifying the lower limb of  Osawa’s frame profile based on the teaching of Arnd as discussed above.

Addressing claim 19, fig. 1 of Osawa shows the first and second frame profiles are fixed together at a corner of two solar module laminate edges.  Osawa further discloses in paragraph [0024] that the two frame profiles are connected via screw connection.  Therefore, Osawa implicitly discloses the claimed limitation.

Addressing claims 20-21, fig. 2 of Osawa shows the frame profile 21 extends integrally along the top edge, the bottom edge and along at least one of the two side edges of the solar module laminate.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (JP2004006625 with provided machine English translation) in view of Arnd (DE202012008175) as applied to claims 1, 3-4, 8-13, 15-16 and 19-21 above, and further in view of Wu et al. (CN102769054, published 11/07/2012 with provided machine English translation).
Addressing claims 6 and 17, Osawa is silent regarding two frame profiles are fixed together at a corner of two solar module laminate edges by means of a plug connection, wherein one frame profile has, at its end, a tab which is plugged into a tab receptacle in the other frame profile.

Wu discloses an alternative method of joining two frame profiles 1 and 2 having U-shaped receiving portion for receiving the solar panel similarly to those of Osawa.  The frame profiles 1 and 2 are fixed together at a corner of two solar module laminate edges by means of a plug connection, wherein one frame profile (1 or 2) has at its end a tab (15 in fig. 4 and 24 in fig. 7, respectively) which is plugged into a tab receptacle 3 in the frame profile (figs. 1-2 of Wu, the claim does not recite that the tab receptacle is integrally formed with the frame profile; therefore, the teaching of Wu satisfies the claimed limitation because the frame profile 1 has a tab that is plugged into the tab receptacle 3 in the frame profile 2 and vice versa).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Osawa by substituting the known screw connection with the known plug connection disclosed by Wu in order to obtain the predictable table result of joining two frame profiles for supporting the solar cell module laminate (Rationale B, KSR decision, MPEP 2143).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (JP2004006625 with provided machine English translation) in view of Arnd (DE202012008175) as applied to claims 1, 3-4, 8-13, 15-16 and 19-21 above, and further in view of Chen et al. (CN104617862, published 05/13/2015 with provided machine English translation).
Addressing claims 7 and 18, Hashiguchi is silent regarding two frame profiles are fixed together at a corner of two solar module laminate edges by means of a corner bracket or are each pressed into a common corner bracket.

Chen discloses two frame profiles 101 and 102 having U-shaped receiving portion similarly to those of Hashiguchi; wherein, the two frame profiles are fixed together at a corner of two solar module laminate edges by means of a corner bracket 105 (figs. 1 and 3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Hashiguchi by substituting the known screw connection for joining the two frame profiles with the known corner bracket connection disclosed by Chen in order to obtain the predictable result of joining two frame profiles at the corner for supporting the solar module laminate (Rationale B, KSR decision, MPEP 2143).

Claim(s) 1, 3-4, 9-13, 15-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0136531) in view of Arnd (DE202012008175) and Hashiguchi et al. (US 2013/0228213).
Addressing claim 1, Kobayashi discloses a solar module having a solar panel 1a having two side edges, a top edge and a bottom edge (figs. 1-2) as solar panel edges, and includes a first frame profile (short side frame profile 1b) extends in a first extension direction and is fixed to at least one of the side edges (fig. 1) and a second frame profile (long side frame profile 1b) extends in a second extension direction that is perpendicular to the first extension direction (fig. 1), and that is fixed to the top edge or to the bottom edge of the solar panel (figs. 1-2), each of the first frame profile and the second frame profile being in direct mechanical contact with the front-side of the solar panel (figs. 1-2A), each of the first frame profile and the second frame profile having, in cross section, an outer edge and a U-shaped receiving portion with an upper limb and a lower limb for receiving one of the solar module laminate edges (figs. 1-2A), wherein the upper limb and the lower limb of the frame profile are partially or completely bonded and/or clamped to the solar panel edges (figs. 1-2A show the upper limb and the lower limb of the frame profile are completely bonded to the solar module edges),
	wherein each of the first frame profile and the second frame profile is constructed integrally from an non-extruded metal strip (figs. 1-2A and paragraph [0041] disclose the frame profiles 1b are integrally formed from a metal that corresponds to the claimed metal strip; the word “non-extruded” is drawn to the process of forming the frame profiles that does not structurally differentiate the claimed frame profiles from those of the prior art; alternatively, Kobayashi does not disclose that the frame profiles are formed by extrusion; therefore, they are formed from non-extruded metal strip as claimed), a portion of which forms the outer edge of the respective frame profile and defines an edge plane (please see annotated fig. 2A below), wherein the upper limb is formed as folded edge of the entire metal strip out of the edge plane (figs. 1-2A); and
	wherein each of the first frame profile and the second frame profile includes only the portion of the metal strip that defines the edge plane, the upper limb extending perpendicularly to the edge plane, a lower portion extending perpendicularly to the edge plane and parallel to the upper limb, and the lower limb (fig. 2A),
	and wherein the portion of the metal strip that defines the edge plane extends from the upper limb to the lower portion and is entirely planar without additional structure extending transversely to the edge plane (fig. 2A).

    PNG
    media_image2.png
    372
    577
    media_image2.png
    Greyscale

Kobayashi is silent regarding the solar panel is a solar module laminate which as a front side plate, and the lower limb is comprised of metal supporting portions that are arranged alongside one another in the extension direction and in a manner spaced apart from one another, said metal supporting portions being bent out of the edge plane of the metal of the metal strip in a direction of the upper limb as integral parts of the metal strip so as to form openings in the metal strip in the edge plane below the lower limb only and the openings being defined entirely in the edge plane.

Hashiguchi discloses a solar module comprising frame profiles and a solar module laminate having a front side plate 11, solar cells 15, sealing film 16 and back film 17 (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Kobayashi with the solar module laminate having the front side plate disclosed by Hashiguchi in order to provide front side, back side and side weather protection for the solar cells within the solar module laminate (Hashiguchi, [0050]).

Arnd discloses a frame profile constructed integrally from a strip having the lower limb for supporting the solar module; wherein, the lower limb is comprised of supporting portions 15 that are arranged alongside one another in the extension direction and in a manner spaced apart from one another fig. 8, said metal supporting portions being bent out of the edge plane of the strip in a direction of the upper limb as integral parts of the strip so as to form openings in the strip in the edge plane below the lower limb only (the portions 15 that are bent out of the edge plane of the strip in the direction of the upper limb produce only openings below the lower limb).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the frame profiles of Kobayashi by replacing the lower limb with the plurality of with the plurality of supporting portions arranged alongside and spaced apart from one another and are formed by being bent out of the edge plane of the strip in the direction of the upper limb as integral parts of the strip so as to form openings in the strip in the edge plane below the lower limb only as disclosed by Arnd because the lower limb formed by the plurality of supporting portions are capable of supporting the lower portion of the solar module laminate as that of Kobayashi’s lower limb while providing the added benefit of cost saving since the plurality of supporting portions are made from the edge plane of the frame profile that does not require additional material (Arnd, [0004-0005]).
With regard to the limitation “the openings being defined entirely in the edge plane”, the modified frame profile of Kobayashi in view of Arnd satisfies the aforementioned limitation for the following reasons.  Arnd does not disclose the limitation “the openings being defined entirely in the edge plane” because the portion immediately under the metal supporting portions of Arnd includes a bent section that disqualifies it as “a plane”.  However, this is not an issue with the frame profile of Kobayashi since the metal portion immediately underneath the metal supporting portions is a flat surface, which qualifies it as “a plane”; therefore, when the frame profile of Kobayashi is modified by replacing the lower limb with the plurality of supporting portions that are formed by being bent out of the edge plane of the strip in the direction of the upper limb so as to form openings in the strip in the metal section immediately below the supporting portions as disclosed by Arnd, the resulting openings would be formed entirely in the edge plane or “being defined entirely in the edge plane” as claimed.
Furthermore, in the modified frame profile of Kobayashi where the lower limb is replaced with a plurality of supporting portions in the manner discussed above, the metal supporting portions would extend perpendicularly to the edge plane and parallel to the upper limb and the lower portion in the same direction that the lower limb extends.
Moreover, the modified frame profile of Kobayashi in view of Arnd also satisfies the limitation “wherein the portion of the metal strip that defines the edge plane extends from the upper limb to the lower portion and is entirely planar and without additional structure extending transversely to the edge plane” in the portion of the edge plane that does not have the openings correspond to the material used for forming the supporting portions.
With regard to the limitation “each of the first frame profile … is constructed integrally from an non-extruded metal strip”, the limitation does not structurally differentiate the claimed first and second frame profiles from those of Kobayashi in view of Arnd because the frame profiles disclosed by Kobayashi and Arnd are made from integrally formed metallic material.  Furthermore, the final forms of the first and second frame profiles according to Kobayashi in view of Arnd are the same as those of current applications regardless as to the process of forming the frame profiles.  In the modified frame profiles of Kobayashi in view of Arnd, the frame profiles of Kobayashi do not need the lower limbs, which saves material, because the lower limbs are replaced with the metal supporting portions formed by punching and bending parts of the edge planes disclosed by Arnd.

Addressing claims 3-4, figs. 5-6 and 8 of Arnd show the frame profiles 12 and 13 having the claimed structures; therefore, the claimed structures would have been obvious to one of ordinary skill in the art when modifying the lower limb of Kobayashi’s frame profile based on the teaching of Arnd as discussed above.

Addressing claims 9-10, fig. 1 of Kobayashi shows the first frame profile 1b extends integrally along the top edge and the bottom edge and along at least one of the two side edge of the solar module laminate.

Addressing claim 11, Arnd discloses in the supporting portions extend rectilinearly from the edge plane to a respective terminal end of the metal supporting portion; therefore, in the modified solar module of Kobayashi in view of Arnd, the metal supporting portions of the lower limb extend rectilinearly from the edge plane to a respective terminal end of the metal supporting portion as claimed.

Addressing claims 12-13, please see the rejection of claims 1 and 11 for the limitations of current claim that are recited in claim 1 and 11; furthermore, Arnd discloses in fig. 8 the supporting portions being bent out from the edge plane of the strip to the upper limb as integral parts of the strip such that the upper limb, the edge plane, and the lower limb are connected continuously and physically.  Therefore, in the modified solar module of Kobayashi where the lower limb is replaced by the plurality of supporting portions disclosed by Arnd, the modified frame profile also includes the supporting portions being bent out from the edge plane of the strip to the upper limb as integral parts of the strip such that the upper limb, the edge plane, and the lower limb are connected continuously and physically.  Furthermore, the opening formed by bending the supporting portions are situated below the lower limb only as addressed above in the rejection of claim 1.

Addressing claims 15-16, figs. 5-6 and 8 of Arnd show the frame profiles 12 and 13 having the claimed structures; therefore, the claimed structures would have been obvious to one of ordinary skill in the art when modifying the lower limb of Kobayashi’s frame profile based on the teaching of Arnd as discussed above.

Addressing claims 20-21, fig. 1 of Kobayashi shows the first frame profile 1b extends integrally along the top edge and the bottom edge and along at least one of the two side edge of the solar module laminate.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0136531) in view of Arnd (DE202012008175) and Hashiguchi et al. (US 2013/0228213) as applied to claims 1, 3-4, 9-13, 15-16 and 20-21 above, and further in view of Wu et al. (CN102769054, published 11/07/2012 with provided machine English translation).
Addressing claims 6 and 17, Kobayashi is silent regarding two frame profiles are fixed together at a corner of two solar module laminate edges by means of a plug connection, wherein one frame profile has, at its end, a tab which is plugged into a tab receptacle in the other frame profile.

Wu discloses an alternative method of joining two frame profiles 1 and 2 having U-shaped receiving portion for receiving the solar panel similarly to those of Kobayashi.  The frame profiles 1 and 2 are fixed together at a corner of two solar module laminate edges by means of a plug connection, wherein one frame profile (1 or 2) has at its end a tab (15 in fig. 4 and 24 in fig. 7, respectively) which is plugged into a tab receptacle 3 in the frame profile (figs. 1-2 of Wu, the claim does not recite that the tab receptacle is integrally formed with the frame profile; therefore, the teaching of Wu satisfies the claimed limitation because the frame profile 1 has a tab that is plugged into the tab receptacle 3 in the frame profile 2 and vice versa).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Kobayashi with the known plug connection disclosed by Wu in order to obtain the predictable table result of joining two frame profiles for supporting the solar cell module laminate (Rationale B, KSR decision, MPEP 2143).

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0136531) in view of Arnd (DE202012008175) and Hashiguchi et al. (US 2013/0228213) as applied to claims 1, 3-4, 9-13, 15-16 and 20-21 above, and further in view of Chen et al. (CN104617862, published 05/13/2015 with provided machine English translation).
Addressing claims 7 and 18, Kobayashi is silent regarding two frame profiles are fixed together at a corner of two solar module laminate edges by means of a corner bracket or are each pressed into a common corner bracket.

Chen discloses two frame profiles 101 and 102 having U-shaped receiving portion similarly to those of Hashiguchi; wherein, the two frame profiles are fixed together at a corner of two solar module laminate edges by means of a corner bracket 105 (figs. 1 and 3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Kobayashi with the known corner bracket connection disclosed by Chen in order to obtain the predictable result of joining two frame profiles at the corner for supporting the solar module laminate (Rationale B, KSR decision, MPEP 2143).

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0136531) in view of Arnd (DE202012008175) and Hashiguchi et al. (US 2013/0228213) as applied to claims 1, 3-4, 9-13, 15-16 and 20-21 above, and further in view of Osawa et al. (JP2004006625 with provided machine English translation).
Addressing claims 8 and 19, Kobayashi discloses in fig. 1 that the first and second frame profiles are fixed together at a corner of two solar module laminate edges; however, Kobayashi does not disclose that the first and second frame profiles are fixed together at the corner by weld, soldered joint, adhesive bound or screw connection.

Osawa discloses in fig. 1 the first and second frame profiles are fixed together at a corner of two solar module laminate edges.  Osawa further discloses in paragraph [0024] that the two frame profiles are connected via screw connection.  Therefore, Osawa implicitly discloses the claimed limitation.

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the solar module of Kobayashi with the screw connection disclosed by Osawa in order to join the first and second frame profiles at a corner of two solar module laminate edges (Osawa, fig. 1 and paragraph [0024]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-13 and 15-21 have been considered but are moot because the new ground of rejection, based on the teaching of Kobayashi in view of Arnd and Hashiguchi, does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/10/2022 regarding the rejection of claims 1, 3-4, 8-13, 15-16 and 19-21 as being unpatentable over the disclosure of Osawa in view of Arnd have been fully considered but they are not persuasive for the following reasons:
The Applicants argued that Osawa does not disclose the first and second frame profiles are formed from a non-extruded metal strip.  The statement is correct; however, the limitation does not structurally differentiate the claimed first and second frame profiles from that of Osawa in view of Arnd because the final form of the first and second frame profiles of Osawa in view of Arnd is the same as those of current application regardless whether the frame profiles were constructed by extruded or non-extruded metal strip.  In the modified frame profiles of Osawa in view of Arnd, the extruded frame profiles of Osawa do not need the lower limbs, which saves material, because the lower limbs are replaced with the metal supporting portions formed by punching and bending parts of the edge planes disclosed by Arnd.
The Applicants further argued that it would not have been obvious to modify the first and second frame profiles of Osawa to be constructed integrally from a non-extruded metal strip.  The argument is not persuasive because modifying the method in which the first and second frame profiles of Osawa are constructed is not required for the teaching of Osawa in view of Arnd to meet the limitation of current claim.  This is because the limitation is drawn to the process of forming the first and second frame profiles that does not structurally differentiate the claimed first and second frame profiles from those of Osawa in view of Arnd. 
For the reasons above, Examiner maintains the position that claims 1, 3-4, 8-13, 15-16 and 19-21 are unpatentable base on the disclosure of Osawa in view of Arnd.
The arguments regarding the rejection of claims 6-7 and 17-18 are not persuasive because the arguments regarding the rejection of claims 1, 3-4, 8-13, 15-16 and 19-21 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/19/2022